Citation Nr: 0828135	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  02-06 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the appellant requested a video-
conference hearing in connection with the current claim.  The 
video-conference hearing was subsequently scheduled and held 
in July 2008.  The appellant testified at that time and the 
hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks entitlement to service connection for PTSD.  
The veteran contends that his current PTSD is due to his 
experiences in service, including reportedly shooting two 
Vietnamese civilians and witnessing the collision and crash 
of two helicopters.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2007) (i.e., the diagnosis must comply 
with the Fourth Edition of the Diagnostic and Statistical 
Manual of Mental Disorders, 1994 (DSM-IV)); credible 
supporting evidence that the claimed in-service stressor 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. §§ 3.304(f), 4.125 (2007); see also 
Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2007); 
see Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor and his 
testimony must be corroborated by credible supporting 
evidence.  See Zarycki, 6 Vet. App. at 98; Cohen v. Brown, 10 
Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's military specialty was as an auto mechanic.  
The veteran did not receive any awards or decorations that 
are indicative of combat for his service in Vietnam.  
Excerpts of the veteran's service personnel records, included 
in the claims folder, reveals that the veteran was stationed 
in the Republic of Vietnam from March 1970 to February 1971 
with "MABS-16, MAG-16, 1st MAW."  As there is no evidence 
that the veteran engaged in combat with the enemy, the 
veteran's stressor must be corroborated by credible 
supporting evidence.

The veteran has provided information regarding stressors as 
part of his claim.  He has indicated that upon arrival in the 
Republic of Vietnam he participated in live fire target 
practice.  The veteran states that while he was performing 
target practice he and the other men began to fire at a 
Vietnamese civilian's sampan and that he hit two of the 
civilians.  He reports that the incident was investigated by 
the Criminal Investigations Division (CID), that the 
Vietnamese family was subsequently compensated, and that he 
was assigned to guard duty.  The RO attempted to confirm this 
stressor and as a result inquiries were directed to the U.S. 
Army Criminal Investigation Command (USACIDC) and the Naval 
Criminal Investigative Service (NCIS) for information 
regarding the veteran's reported incident.  Both USACIDC and 
NCIS reported in August 2004 that they had no record of the 
incident.

In May 2004 the veteran submitted an additional stressor 
statement reporting that he had witnessed the collision and 
crash of two helicopters while stationed in the Republic of 
Vietnam.  The veteran stated that in March 1970 he observed 
two Cobra Gun Ships collide and crash.  He reported that 
pilots 1st Lt. Toby Gritz, 1st Lt. Frank Sacharanskiand, 1st 
Lt. Michael E. Justus, and 1st Lt. Lankin Roger Alan were 
killed in the accident.  The veteran reports that the 
accident occurred at the Marine Airbase at Marble Mountain in 
the Republic of Vietnam.

Command chronology records of the 1st Marine Aircraft Wing, 
associated with the claims folder, reveal the loss of two 
aircraft due to a mid-air collision in March 1970.  However, 
there is no indication of where the accident took place and 
there is no indication in the claims folder that any efforts 
have been made to verify the location of the accident.  
Accordingly , attempts should be made to determine the 
location of the accident.

The veteran has been diagnosed with chronic PTSD as a VA 
outpatient and as part of the PTSD Residential Rehabilitation 
Program (PTSD-RRP).  However, such diagnoses were not based 
on any corroborated stressors.

The Board notes that no attempts have been made to verify 
that the veteran was stationed at the Marine Airbase at 
Marble Mountain in March 1970.  Accordingly, attempts should 
be made to obtain the veteran's complete Service Record Book.

The veteran has not been afforded a VA Compensation and 
Pension examination in regard to his PTSD.  Under 38 U.S.C.A. 
§ 5103A(d)(2), VA must provide a medical examination and/or 
obtain a medical opinion when there is:  (1) competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the veteran has a current diagnosis of 
PTSD and there is some indication that his PTSD may be 
related to his active duty service.  Therefore, if the RO's 
development indicates that the veteran was stationed at the 
base where the helicopter crash occurred in March 1970, then 
the veteran should be afforded a VA C&P examination to 
determine whether the veteran's current PTSD is due to the 
veteran's reported in service stressor.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).

A review of the claims folder reveals that the veteran has 
referenced the Social Security Administration (SSA) several 
times.  It is unclear if he is in receipt of SSA disability 
benefits.  Because SSA records are potentially relevant to 
the Board's determination, VA is obliged to attempt to 
determine if the veteran is in receipt of SSA disability 
benefits and, if so, obtain and consider those records.  38 
U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2007); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-
200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that the veteran has reported continuous 
treatment for PTSD at the VA Medical Center in Miami, 
Florida.  However, a review of the claims folder reveals no 
VA treatment records dated since November 2001, with the 
exception of two treatment notes dated in November 2002 and 
February 2004.  The veteran indicated that he would submit 
these records after the hearing held in July 2008.  However, 
the records can be obtained on remand.  Accordingly, the 
claim must be remanded for attempts to be made to obtain the 
veteran's complete VA treatment records dated since November 
2001 pertaining to his treatment for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the veteran must be informed in 
writing.

2.  The RO should attempt to obtain all 
VA treatment records regarding the 
veteran's treatment for PTSD dated since 
November 2001.  The RO should attempt to 
obtain and associate with the claims 
folder any medical records identified by 
the veteran.

3.  The veteran should be contacted and 
requested to provide specific information 
regarding all of his claimed stressors.  
The veteran should include the unit he 
was assigned to, where his unit was 
serving at the time of the alleged 
stressors, and the date to as specific a 
date as possible.  The veteran should be 
advised that if he is not specific in 
describing his stressors, corroboration 
from official sources may not be possible 
and that could adversely affect his 
claim.

4.  The RO should prepare a summary of 
all the claimed stressors that have been 
reported. The RO should then prepare a 
request to the Marine Corps University 
Archives (MCUA), citing to the veteran's 
claimed unit, events at that unit, and 
dates.  The MCUA should be asked to 
provide documentation, if available, 
regarding the claimed stressors.  The 
veteran's Service Record Book should also 
be requested.

5.  The RO should request, from the 
appropriate agency, verification of the 
location of the mid-air collision 
resulting in the loss of two aircraft of 
the 1st Marine Aircraft Wing in March 
1970.  

6.  The RO should contact the appropriate 
agency to determine whether the veteran's 
unit MABS-16, MAG-16, 1st MAW was 
stationed at the base in the Republic of 
Vietnam where the helicopter crash 
occurred in March 1970 if the veteran's 
service book does not provide the 
necessary information.

7.  Following the above, and upon receipt 
of a response from the MCUA, the RO must 
make a specific determination, based upon 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.

8.  After completing all of the 
development actions requested above, the 
veteran should be afforded a PTSD 
examination.  The claims folder and a 
copy of the remand portion of this 
decision must be reviewed by the examiner 
as part of the overall examination.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed. 
(The examiner is advised that the veteran 
has received multiple diagnoses of PTSD 
through VA outpatient treatment and the 
PTSD Residential Rehabilitation Program 
but the diagnoses were not based on a 
review of corroborated stressors.)

The examiner is requested to review the 
summary of stressors to be provided and 
included in the claims folder, and the 
examiner should consider these events for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in PTSD.  If a diagnosis of PTSD 
is made, the examiner should specify 
whether it is at least as likely as not 
(50% or greater probability) or less 
likely as not (less than 50% 
probability): (1) an alleged stressor(s) 
found to be corroborated by the record is 
sufficient to produce PTSD; (2) the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) there is a link 
between the current symptomatology and 
one or more in-service stressor that has 
been found by the examiner to be 
sufficient to produce PTSD.

The report of examination should include 
the complete rationale for all opinions 
expressed.

9.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

